FILED
                           NOT FOR PUBLICATION                              JUL 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ALLSTATE INDEMNITY COMPANY,                      No. 12-35529

              Plaintiff - Appellee,              D.C. No. 3:10-cv-05366-RBL

  v.
                                                 MEMORANDUM*
NICOLE JOHNSON RIVERSON,

              Defendant,

  and

JAMES CURTIS, husband and their
marital community composed thereof; et
al.,

              Defendants - Appellants.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                        Argued and Submitted July 9, 2013
                              Seattle, Washington




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: M. SMITH and N.R. SMITH, Circuit Judges, and WALTER, Senior
District Judge.**

      Defendants-Appellants Nicole Johnson Riverson, James and Leila Curtis,

and James Curtis as guardian for S.C., appeal the district court’s grant of summary

judgment in favor of Plaintiff-Appellee Allstate Indemnity Company (Allstate) on

Allstate’s claims for declaratory relief. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

      The district court did not err in concluding that the acts of J.J., Riverson’s

minor child, were excluded from coverage under the “sexual molestation”

exclusion of Riverson’s Home Day Care Coverage Endorsement. In construing the

language of an insurance policy under Washington law, we examine the contract as

a whole. E–Z Loader Boat Trailers, Inc. v. Travelers Indem. Co., 726 P.2d 439,

443 (Wash. 1986). “A policy provision is ambiguous when, on its face, it is fairly

susceptible to two different interpretations, both of which are reasonable.” Id.

(citations omitted). “A provision, however, is not ambiguous merely because the

parties suggest opposing meanings.” Mayer v. Pierce Cnty. Med. Bureau, Inc., 909
P.2d 1323, 1326 (Wash. Ct. App. 1995) (citation omitted). “[A]mbiguity will not




       **
             The Honorable Donald E. Walter, Senior District Judge for the U.S.
District Court for the Western District of Louisiana, sitting by designation.
                                           2
be read into a contract where it can be reasonably avoided.” Id. (citation and

internal quotation marks omitted).

      Here, the language of the Home Day Care Coverage Endorsement’s “sexual

molestation” exclusion unambiguously excludes coverage for acts of sexual

molestation by any insured person, not just an insured involved in the home day

care business. Because J.J. was an insured person under the policy, the district

court correctly determined that J.J.’s acts of sexual molestation were excluded

from coverage. The district court also properly determined that because J.J. was an

insured person, the policy’s joint obligations clause applied and excluded Riverson

from coverage for liability arising from J.J.’s acts.

      AFFIRMED.




                                            3